 



EXHIBIT 10.39
EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement
     Number of Restricted Stock Units Granted:                              
           (          )
     This Agreement dated                          , is made by and between
                         , a Company formed under the laws of
                     (the “Company”), and                      (“Participant”).
RECITALS:
     A. Effective                     , the stockholders of Euronet Worldwide,
Inc. (“Euronet”), the ultimate parent of Company, approved the Euronet
Worldwide, Inc. 2006 Stock Incentive Plan (the “Plan”) pursuant to which the
Company may, from time to time, grant Restricted Stock Units to current or
prospective key employees, non-employee directors or outside consultants of the
Company.
     B. The Board of Directors of the Company has considered a proposal from
Euronet and has agreed, in Resolutions adopted effective                     ,
to enter into a Reimbursement Agreement dated                      with Euronet
to acquire Euronet shares (“Share” or “Shares”) under the Plan for purposes of
granting such shares to Company’s employees;
     C. Participant is an employee, consultant or non-employee director of the
Company or one of its Affiliates and the Company desires to encourage him/her to
own Shares and to give him/her added incentive to advance the interests of the
Company, and desires to grant Participant Restricted Stock Units under the terms
and conditions established by the Committee.
AGREEMENT:
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Incorporation of Plan. All provisions of this Agreement and the rights
of Participant hereunder are subject in all respects to the provisions of the
Plan and the powers of the Committee therein provided. Capitalized terms used in
this Agreement but not defined shall have the meaning set forth in the Plan. The
Plan and a Prospectus including a summary of the Plan are available on the
Euronet website at http//eworld.eeft.com and may be obtained from the Human
Resources Director of Euronet.
     2. Grant of Restricted Stock Units. Subject to the conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to Participant and credits to a separate account maintained on the books
of the Company (“Account”) that number of Restricted Stock Units identified
above opposite the heading “ Number of Restricted Stock Units Granted “ (the
“RSUs” or the “Award”). On any date, the value of each RSU shall equal the Fair
Market Value of a Share. All amounts credited to Participant’s Account under
this Agreement shall continue for all purposes to be a part of the general
assets of the Company. Participant’s interest in the Account shall make him or
her only a general, unsecured creditor of the Company. The RSUs may not be sold,
transferred, gifted, bequeathed, pledged, assigned, or otherwise alienated or
hypothecated, voluntarily or involuntarily. The rights of Participant with
respect to the RSUs shall remain forfeitable at all times prior to the date on
which such rights are settled (the “Settlement Date,” as defined below).
     3. Consideration to the Company. In consideration of the granting of the
RSUs by the Company, Participant will render faithful and efficient services as
a Service Provider to the Company. Nothing in this Agreement or in the Plan will
confer upon Participant any right to continue as a Service Provider to the
Company or will interfere with or restrict in any way the rights of the Company,
which are hereby expressly reserved, to terminate Participant’s position as a
Service Provider to the Company at any time for any reason whatsoever, with or
without cause.
     4. Settlement of RSUs. At the Company’s option, the RSUs may be settled by
delivering to Participant or his or her beneficiary, as applicable, either
(i) an amount of cash equal to the Fair Market Value of a Share as of the
Settlement Date multiplied by the number of Shares underlying the RSUs held by
Participant (or a specified portion in the event of any partial settlement), or
(ii) a number of Shares equal to the whole number of Shares underlying the RSUs
then held by Participant (or a specified portion in the event of any partial
settlement). Any fractional Shares underlying RSUs remaining on the Settlement
Date will be distributed in cash in an amount equal to the Fair Market Value of
a Share as of the Settlement Date multiplied by the remaining fractional RSUs.
     Except as specifically provided elsewhere under the Plan, the restrictions
on RSUs subject to this Agreement will lapse and the shares subject to this
Award will be settled on the Settlement Date set forth below, but only if
Participant is, and at all times from the Date of Grant, has been a Service
Provider to the Company, or one of its Affiliates, and the RSUs have not
otherwise been cancelled.
     Prior to receiving the Shares underlying the RSUs, the Participant shall
not at any time be deemed to be the holder of, or to have any of the rights of a
holder with respect to any Shares underlying the RSUs subject to this award.

2



--------------------------------------------------------------------------------



 



             
 
            a) Time Based
Criteria   Subject to performance based criteria below, the Restricted Stock
Units under this Award Agreement shall vest and be settled as follows:
 
                Time-Based Vesting Criteria
 
                It shall be a condition of vesting that on the date concerned,
the Participant shall have been an employee or consultant of the Company for the
entire period from the date of grant to the Vesting Date.
 
            b) Performance
Based Criteria   Notwithstanding the terms provided in the box entitled “Time
Vesting” above, if Performance Criteria are set forth below, settlement of the
Restricted Stock Units under this Award Agreement will be accelerated, and the
RSUs will be settled in accordance with the schedule provided below, if such
Performance Criteria are met:
 
                Performance-Based Vesting Criteria
 
                Provided that the above will be subject in each case to the
following:
 
  (i)   to Participant’s service with the Company not terminating prior to the
date the Performance Criteria are achieved; and    
 
  (ii)   the Committee’s determination and certification in writing that the
Performance Criteria have been achieved.    

If the above sums do not derive a whole number of shares as of any Settlement
Date, then the number of shares vested shall be the lower whole number resulting
from such sum with any residual shares vesting as of the last Settlement Date.
     The Committee may, in its sole discretion, accelerate the Settlement Date
for any or all of the RSUs, if in its judgment the performance of Participant
has warranted such acceleration and/or such acceleration is in the best
interests of the Company.
     5. Cancellation of RSUs. Unless otherwise provided in this Section 5 or in
the Plan, if Participant’s position as a Service Provider to the Company or any
of its Affiliates is terminated prior to the Settlement Date other than by death
or Disability, Participant shall thereupon immediately forfeit any and all
unsettled RSUs, and all RSUs shall be cancelled. Upon such cancellation,
Participant shall have no further rights under this Agreement. For purposes of
this Agreement, transfer of employment between the Company and any of its
Affiliates (or between Affiliates) shall not constitute a termination of
Participant’s position as a Service Provider. In the event that Participant’s
position as a Service Provider with the Company or any of its Affiliates is
terminated by the Company or any of its Affiliates prior to the Settlement Date
and due to Participant’s death or Disability, all unsettled RSUs shall be
settled effective on or as soon as administratively practical following the date
of Participant’s death or Disability but in no event later than February 15 of
the calendar year following the year of Participant’s death or Disability.

3



--------------------------------------------------------------------------------



 



     6. Dividends and Voting. Prior to an RSU’s Settlement Date, Participant
shall not be entitled to receive dividend equivalent payments for any dividends
paid by the Company on Shares, whether payable in stock, in cash or in kind, or
other distributions, declared as of a record date that occurs on or after the
Date of Grant hereunder and prior to any cancellation of such RSUs, Participant
will have no voting rights with respect to any of the Shares underlying the RSUs
subject to this award unless and until they are issued to Participant.
     7. Withholding of Taxes. The Company shall have the right to deduct from
any distribution of cash or Shares to the Participant an amount equal to any
income taxes, excise taxes and other amounts as may be required by law to be
withheld with respect to the Award.
     8. Long-Term Consideration for Award. Participant recognizes and agrees
that the Company’s key consideration in granting this Award is securing
Participant’s long-term commitment to advance and promote the Company’s business
interests and objectives. Accordingly, Participant agrees to the following as
material and indivisible consideration for this Award:
     (a) Fiduciary Duty. During his/her employment with the Company, Participant
shall devote his/her full energies, abilities, attention and business time to
the performance of his/her job responsibilities and shall not engage in any
activity which conflicts or interferes with, or in any way compromises,
performance of such responsibilities.
     (b) Confidential Information. Participant recognizes that by virtue of
his/her employment with the Company, Participant will be granted otherwise
prohibited access to confidential information and proprietary data which are not
known to the Company’s competitors. This information (the “Confidential
Information”) includes, but is not limited to, any of the following as it
relates to the Company, Euronet and/or any of its or their affiliates (the
“Euronet Group”): current and prospective customers; the identity of key
contacts at such customers; customers’ particularized preferences and needs;
marketing strategies and plans; financial data; personnel data; compensation
data; proprietary procedures and processes; and other unique and specialized
practices, programs and plans of the Euronet Group and its customers and
prospective customers. Participant recognizes that this Confidential Information
constitutes a valuable property of the Euronet Group, developed over a
significant period of time and at substantial expense. Accordingly, Participant
agrees that he/she shall not, at any time during or after his or her employment
with the Company, divulge such Confidential Information or make use of it for
his/her own purposes or the purposes of any person or entity other than the
Euronet Group.
     (c) Non-Solicitation of Customers. Participant recognizes that by virtue of
his/her employment with the Company Participant will be introduced to and
involved in the solicitation and servicing of existing customers of the Euronet
Group and new customers obtained by the Euronet Group during Participant’s
employment. Participant understands and agrees that all efforts expended in
soliciting and servicing such customers shall be for the permanent benefit of
the Euronet Group. Participant further agrees that during his/her employment
with the Company Participant will not engage in any conduct which could in any
way jeopardize or disturb any of the Euronet Group’s customer relationships.
Participant

4



--------------------------------------------------------------------------------



 



also recognizes the Euronet Group’s legitimate interest in protecting, for a
reasonable period of time after his/her employment with the Company, the Euronet
Group’s customers. Accordingly, Participant agrees that, for a period beginning
on the date hereof and ending one (1) year after termination of his/her
employment with the Company, regardless of the reason for such termination,
Participant shall not, directly or indirectly, without the prior written consent
of the Chairman of the Company, market, offer, sell or otherwise furnish any
products or services similar to, or otherwise competitive with, those offered by
the Euronet Group to any customer of the Euronet Group.
     (d) Non-Solicitation of Employees. Participant recognizes the substantial
expenditure of time and effort which the Euronet Group devotes to the
recruitment, hiring, orientation, training and retention of its employees.
Accordingly, Participant agrees that, for a period beginning on the date hereof
and ending two (2) years after termination of his/her employment with the
Company, regardless of the reason for such termination, Participant shall not,
directly or indirectly, for himself or herself or on behalf of any other person
or entity, solicit, offer employment to, hire or otherwise retain the services
of any employee of the Euronet Group.
     (e) Survival of Commitments; Potential Recapture of Award and Proceeds.
Participant acknowledges and agrees that the terms and conditions of this
Section 8 regarding confidentiality and non-solicitation shall survive both
(i) the termination of his/her employment with the Company for any reason, and
(ii) the termination of the Plan, for any reason. Participant acknowledges and
agrees that the grant of RSUs in this Award Agreement is just and adequate
consideration for the survival of the restrictions set forth herein, and that
the Company may pursue any or all of the following remedies if Participant
either violates the terms of this Section or succeeds for any reason in
invalidating any part of it (it being understood that the invalidity of any term
hereof would result in a failure of consideration for the Award):

  (i)   declaration that the Award is null and void and of no further force or
effect;     (ii)   recapture of any cash paid or Shares issued to Participant,
or any designee or beneficiary of the Participant, pursuant to the Award;    
(iii)   recapture of the proceeds, plus reasonable interest, with respect to any
Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by Participant, or any designee or beneficiary of Participant.

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.
     (f) Acknowledgement. Participant acknowledges and agrees that adherence to
the foregoing requirements will not prevent him/her from engaging in his/her
chosen occupation and earning a satisfactory livelihood following the
termination of his/her employment with the Company.

5



--------------------------------------------------------------------------------



 



       9. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     10. Amendment. This Agreement may be amended only by a written agreement
executed by the parties hereto which specifically states that it is amending
this Agreement.
     11. Governing Law. The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.
     12. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Participant and Company for all purposes.
     13. Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
     14. Binding Effect. Except as expressly stated herein to the contrary, this
Agreement will be binding upon and inure to the benefit of the respective heirs,
legal representatives, successors and assigns of the parties hereto.
     This Agreement has been executed and delivered by the parties hereto.

             
 
            The Company:   Participant:
 
           
By:
           
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:       Address of Participant:
 
           
 
           
 
           
 
           
 
           
 
            Acknowledged and Approved:
Euronet Worldwide, Inc.    
 
           
By:
           
 
           
 
            Name:     Title:    

6



--------------------------------------------------------------------------------



 



EXHIBIT A
EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN
 

Designation of Beneficiary
 
     In connection with the RESTRICTED STOCK UNIT AGREEMENT (the “Award
Agreement”) entered into on            between the Company and           , an
individual residing at                 (the “Recipient”), the Recipient hereby
designates the person specified below as the beneficiary of the Recipient’s
interest in Restricted Shares (as defined in the 2006 Stock Incentive Plan of
the Company) awarded pursuant to the Award Agreement. This designation shall
remain in effect until revoked in writing by the Recipient.

         
 
       

  Name of Beneficiary:    
 
       
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Local Tax
Number/SSN#    
 
       

     The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by the Award Agreement from the
date this form is delivered to the Company until such date as this designation
is revoked in writing by the Recipient, including by delivery to the Company of
a written designation of beneficiary executed by the Recipient on a later date.

         
 
       

  Date:    
 
       
 
       
 
  By:    
 
       
 
       
 
  Recipient Name:    
 
       

     
 
   
 
   
Witness                                                          Date
  Witness                                                      Date
 
   
City and Country of Signature:
  City and Country of Signature:
 
   
 
   
 
   

7